Exhibit [ SYSTEMAX REPORTS ALL-TIME RECORD SALES FOR FOURTH QUARTER AND FULL YEAR 2009 Sales Up 15% for the Quarter; Up 24% on an Equivalent Weeks Basis Earnings Per Share $0.49; Up 81% PORT WASHINGTON, NY, March 8, 2010 – Systemax Inc. (NYSE:SYX) today announced financial results for the fourth quarter and full year ended December 31, 2009. The Company’s fourth quarter and full year 2009 included 13 and 52 weeks, respectively, compared to 14 and 53 weeks during Fourth Quarter 2009 Financial Highlights: · Consolidated sales grew 15% to $938.2 million in U.S. dollars, an all-time record.Adjusting for the impact of the number of weeks, sales grew 24%.On a constant currency basis, sales grew 14%. · Consumer channel sales grew 9% to $537.6 million in U.S. dollars.Adjusting for the impact of the number of weeks, sales grew 18%.On a constant currency basis, sales grew 8%. · Business to business channel sales grew 25% to $400.6 million in U.S. dollars.Adjusting for the impact of the number of weeks, sales grew 34%.On a constant currency basis, sales grew 22%. · “Same store” (as defined below) consumer channel sales grew 12%; same store business to business channel sales grew 11%. · Diluted earnings per share (EPS) grew 81% to $0.49.This included a gain of $1.8 million or $0.03 per diluted share, after tax, related to a favorable lawsuit settlement. Full Year 2009 Financial Highlights: · Consolidated sales grew 4% to $3.2 billion in U.S. dollars, an all-time record.Adjusting for the impact of the number of weeks, sales grew 6%.On a constant currency basis, sales grew 8%. · Consumer channel sales grew 12% to $1.8 billion in U.S. dollars.Adjusting for the impact of the number of weeks, sales grew 15%.On a constant currency basis, sales grew 14%. · Business to business channel sales were $1.3 billion in U.S. dollars, a 5% decline.Adjusting for the impact of the number of weeks, sales declined 3%.On a constant currency basis, sales increased 1%. · Diluted EPS was $1.24 compared to $1.40. Performance Summary (U.S dollars in millions, except per share data) Highlights Quarter Ended Dec 31, Full Year Ended Dec 31, 2009 2008 2009 2008 Sales $ 938.2 $ 812.7 $ 3,166.0 $ 3,033.0 Gross profit $ 132.9 $ 114.6 $ 460.2 $ 458.6 Gross margin 14.2 % 14.1 % 14.5 % 15.1 % Operating income $ 30.3 $ 15.8 $ 73.4 $ 83.4 Operating margin 3.2 % 1.9 % 2.3 % 2.7 % Diluted earnings per share $ 0.49 $ 0.27 $ 1.24 $ 1.40 Richard Leeds, Chairman and Chief Executive Officer, said, “Systemax posted all-time record sales, with over 24% growth in the fourth quarter on an equivalent weeks basis. Our business to business sales growth was the highest, driven by the impact of the WStore acquisition which was completed in September 2009 and modestly improving economic conditions in certain of the geographies in which we sell.Our consumer channel sales benefited from a robust holiday season that saw consumers shopping for lower priced products such as netbook computers, digital cameras and smaller flat screen televisions both online and at our retail stores, as well as the Circuit City asset purchase which was completed in May 2009.The market share growth strategy we have followed since the beginning of the economic downturn is beginning to pay off for us.Our diligent cost controls, coupled with the strong top-line sales growth, resulted in our growing operating income by 92% and diluted EPS by 81%. Looking ahead, we believe our capacity to capture value and deliver it to customers through our recognized brands, including TigerDirect, CompUSA, Circuit City, Misco, WStore and Global Industrial, positions us well for 2010.” Supplemental Channel SalesSummary (in millions) Channel Quarter Ended Dec 31, Full Year Ended Dec 31, 2009 2008 2009 2008 Consumer1 $ 537.6 $ 491.3 $ 1,845.6 $ 1,645.1 Business to business2 $ 400.6 $ 321.4 $ 1,320.4 $ 1,387.9 Consolidated sales $ 938.2 $ 812.7 $ 3,166.0 $ 3,033.0 1Includes sales from retail stores, consumer websites, inbound call centers and television shopping 2Includes sales from managed business relationships, including outbound call centers and extranets, and the entire Industrial Products segment Supplemental "Same Store" channel growth3 – Q4 2009 vs Q4 2008 Channel Change Consumer 12% Business to business 11% 3Comprised of revenue at retail stores, websites and call centers operating for at least 14 full months and adjusting for the impact of the number of weeks in the quarter.The calculation of the comparable store sales percentage change excludes the effect of fluctuations in foreign currency exchange rates.The method of calculating comparable store and channel sales varies across the retail and direct marketing industry.As a result, Systemax’s method of calculating comparable sales may not be the same as other companies’ methods. Supplemental Product Category Sales Summary (in millions) Product Category Quarter Ended Dec 31, Full Year Ended Dec 31, 2009 2008 2009 2008 Computers $ 208.4 $ 155.4 $ 730.8 $ 525.0 Consumer electronics $ 251.7 $ 217.7 $ 779.5 $ 727.1 Computer components $ 145.9 $ 140.2 $ 538.2 $ 552.0 Computer accessories & software $ 257.0 $ 228.8 $ 852.1 $ 925.1 Industrial products $ 49.6 $ 54.8 $ 196.1 $ 237.0 Other $ 25.6 $ 15.8 $ 69.3 $ 66.8 Consolidated sales $ 938.2 $ 812.7 $ 3,166.0 $ 3,033.0 Supplemental Business Unit Sales Summary (in millions) Business Unit Quarter Ended Dec 31, Full Year Ended Dec 31, 2009 2008 2009 2008 Technology Products – North America $ 618.7 $ 540.8 $ 2,119.4 $ 1,854.9 Technology Products – Europe $ 269.2 $ 216.9 $ 848.5 $ 940.6 Industrial Products $ 49.6 $ 54.8 $ 196.1 $ 237.0 Software Solutions $ 0.7 $ 0.2 $ 2.0 $ 0.5 Consolidated Sales $ 938.2 $ 812.7 $ 3,166.0 $ 3,033.0 Working capital as of December 31, 2009 was $252.5 million, including cash and cash equivalents of $58.3 million.Cash for the year was impacted by the
